—Appeal by the defendant from a amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 4, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sen*498tence of imprisonment upon her previous conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.